                  Case 2:21-mj-30030-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 01/15/21 Telephone:
                                                       Kevin Mulcahy             Page 1 of   8 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint                  Special Agent:       Amy Hirina                 Telephone: (248) 879-6090

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America                                        Case: 2:21−mj−30030
   v.                                                           Assigned To : Unassigned
Jordon Switzer                                                  Assign. Date : 1/15/2021
                                                                CMP: SEALED MATTER (MAW)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of      July 2019 through September 27, 2019    in the county of Oakland and elsewhere in the
        Eastern           District of      Michigan        , the defendant(s) violated:
         Code Section                                                     Offense Description
18 USC § 2252A(a)(2)                                   Receipt of child pornography
18 USC §§ 2251(a) and (e)                              Production and attempted production of child pornography
18 USC § 2422(b)                                       Online enticement of a minor to engage in unlawful sexual activity




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                  Amy M. Hirina, Special Agent (FBI)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            January 15, 2021
Date:                                                                                         Judge’s signature

City and state: Detroit, Michigan                                        Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                            Printed name and title
     Case 2:21-mj-30030-DUTY ECF No. 1, PageID.2 Filed 01/15/21 Page 2 of 8




                                   AFFIDAVIT

       I, Amy Hirina, a Special Agent (SA) with the Federal Bureau of Investigation

(FBI), Detroit Division, being duly sworn, depose and state as follows:

                             I.    INTRODUCTION

1.     I have been employed as a Special Agent of the FBI since 2005, and am

       currently assigned to the FBI Detroit Division, Oakland County Resident

       Agency. While employed by the FBI, I have investigated federal criminal

       violations involving the online sexual exploitation of children. I have gained

       experience through training at the FBI Academy, post Academy training, and

       everyday work related to conducting these types of investigations.

2.     As a federal agent, I am authorized to investigate violations of laws of the

       United States and to execute arrest warrants issued under the authority of the

       United States.

3.     This affidavit is made in support of an application for a criminal complaint

       and arrest warrant for JORDON SWITZER (DOB 02/XX/1991) for violations

       of 18 U.S.C. § 2252A(a)(2) (Receipt of Child Pornography), 18 U.S.C. §

       2251(a) and (e) (Production and Attempted Production of Child

       Pornography), and 18 U.S.C. § 2422(b) (Online Enticement).
       Case 2:21-mj-30030-DUTY ECF No. 1, PageID.3 Filed 01/15/21 Page 3 of 8




                                      II.     PROBABLE CAUSE

4.         On September 27, 2019, the Wixom Police Department contacted the FBI to

           report a complaint they received regarding sextortion of a 15-year-old

           female minor victim (MV), date of birth February 2004.

5.         MV reported in or about November 2018, when MV was 14 years old, she

           began selling nude photographs and videos of herself using a fake name

           (Amelia Stugo). MV found buyers on the social media application Kik, and

           MV received payments through Paypal, Venmo, and Cash app.

6.         On or about September 19, 2019, MV was contacted on Snapchat by

           username “MVnudes”1/screen name “MV Family See Your Nudes” (where

           the screen name and username depicted MV’s true name.) The following

           messages occurred between September 19, 2019, and September 27, 2019,

           between MV (true identity account) and username “MVnudes:”

            NOTE:                           Snapchat messages are only available for a short
                                            period of time, thus, the below Snapchat
                                            messages were documented with photographs
                                            taken of MV’s phone by the school social worker.
                                            The messages may not be in chronological order
                                            when a “break in conversation” is denoted.

            MV                              how do you know about [school name]
                                            how do you know where i go to school
                                            how do you know all of this
            MVnudes                         Well youd have less reason to be if i had a list of
                                            your buyers

1
    The Snapchat username and screen name contain MV’s true identity. “MV” is being used in place of MV’s name.


                                                        2
Case 2:21-mj-30030-DUTY ECF No. 1, PageID.4 Filed 01/15/21 Page 4 of 8




   MV                     do you know where i live or not
                          [break in conversation]
   MVnudes                Listen I’m just giving you info here. If someone
                          else gets your stuff and your info and your
                          friends/familys info they wont ask multiple times
                          or maybe even at all
                          They’ll just send and harass for their own
                          entertainment. They do it all the time.
   MV                     so whats the difference? that makes you the good
                          guy here?
                          I don’t think so
   MVnudes                Im just saying if youre annoyed now you’ll hate
                          what happens in the future
                          [break in conversation]
   MVnudes                I have a sort of drop box with all your stuff made.
                          Took me a bit to get it all together.
   MV                     and then?
   MVnudes                If i tell you, you won’t be surprised.
   MV                     you’re just gonna send it to people?
   MVnudes                That wouldn’t be effective
   MV                     so?
   MVnudes                Sharing it would be easier to a wide audience at
                          once
                          Also sharing it to the internet makes it so other
                          people do the work for me.
                          [break in conversation]
   MVnudes                Make one
   MV                     what
                          why
   MVnudes                So i go away
   MV                     what does that mean
   MVnudes                Means i stop “bothering” you. And none of your
                          fears of things spreading stop
                          None of your fears happen i mean.
   MV                     i thought you wanted a list
   MVnudes                You’re not giving it to me.
   MV                     what makes you think ill get you a sex video?
   MVnudes                So now I escalate. Or maybe you prefer this idk.
                          [break in conversation]


                                   3
     Case 2:21-mj-30030-DUTY ECF No. 1, PageID.5 Filed 01/15/21 Page 5 of 8




        MVnudes                When can you get he video
        MV                     I have no idea
        MVnudes                Who will you make it with
        MV                     what I have no idea
        MVnudes                A buyer or school friend?
        MV                     idk
                               this isn’t like an easy task
        MVnudes                Why
                               You didnt do your easy task
                               Its not hard. Find a horny teenage boy, or get one
                               of your many buyers. You have so many options.
        MV                     my buyers dont live around here
                               and im not having sex with someone at school
        MVnudes                Why not
                               And im sure atleast one of your buyers is in range
                               and owns a car or ability to fly
                               Reach out and ask them. And show me proof you
                               asked so I know you made an effort
        MV                     i don’t know if i can do that
        MVnudes                Why
        MV                     im underage
                               first of all
                               i dont want to have sex with some stranger
        MVnudes                You sell videos you can make another one
                               Sounds like you don’t want to have sex with
                               anyone
        MV                     i don’t
        MVnudes                Want me to scout and see who thinks you’re hot?

             Identifying JORDON SWITZER (SUBJECT PERSON)

7.     The FBI subpoenaed Snapchat for subscriber and IP information related to

       the Snapchat username “MVnudes.” On or about October 15, 2019,

       Snapchat responded to an administrative subpoena seeking information for




                                        4
      Case 2:21-mj-30030-DUTY ECF No. 1, PageID.6 Filed 01/15/21 Page 6 of 8




        Snapchat username “MVnudes” with the following information:

               Email address: faith.park16@hotmail.com
              Created: September 13, 2019
              Login: 09/22/2019, 22:58:29 UTC,
              IP address: 2600:6c40:380:3000:ed31:d7dd:e912:7c00

8.      An open source search indicated that IP address

        2600:6c40:380:3000:ed31:d7dd:e912:7c00 was assigned to internet service

        provider Spectrum (Charter Communications).

9.      On or about October 15, 2019, Charter Communications responded to an

        administrative subpoena seeking information for IP address

        2600:6c40:380:3000:ed31:d7dd:e912:7c00. On September 22, 2019, IP

        address 2600:6c40:380:3000:ed31:d7dd:e912:7c00 was assigned to

        subscriber Jordon Switzer at an apartment in Maryland Heights, Missouri.

10.     On or about November 25, 2019, a search warrant was executed at the

        residence of Jordon Switzer in Maryland Heights, Missouri. Electronics

        were seized, to include a “Cool Master” computer tower.

11.     A review of the “Cool Master” computer tower revealed the below files:

         Path: \Users\Jordon\Desktop\Kik\”MV true name” - Amelia Stugo Feb
         2004\”MV true name”-HLB Upload
         File Name: Screenshot_20190703-195825.png
         The above file is a screenshot of a Kik account for screenname “amelia
         [do NOT pm unless buying]/username: “ameliastugo1.” The screenshot
         displays “132 Days on Kik” and MV is in the profile picture.




                                          5
       Case 2:21-mj-30030-DUTY ECF No. 1, PageID.7 Filed 01/15/21 Page 7 of 8




            Path: \Users\Jordon\Desktop\Kik\”MV true name” - Amelia Stugo Feb
            2004\Kik
            File Name: Screenshot_20190702-173449.png
            The above file is a screenshot of a Kik conversation with “amelia [do NOT
            pm unless buying].
            amelia - of course! the prices are negotiable. im 15
            amelia - [photograph attached of an advertisement offering premade
            pictures, custom pictures, cam, and sexting, with prices.]
            outgoing - Can you prove ag
            outgoing - Age
            outgoing - If so im interested
            ameila - yes i have a school id

            Path: \Users\Jordon\Desktop\Kik\”MV true name” - Amelia Stugo Feb
            2004\Kik
            File Name: Name: Screenshot_20190702-130250.png
            The above file is a screenshot of a Kik conversation with “amelia [do NOT
            pm unless buying].
            amelia - [“Camera2” photograph sent of a hand holding a school
            identification. MV is pictured on the school identification.]
            amelia - it says 009 which was my grade last year
            outgoing – Ok
            outgoing - Payment method?

            Path: \Users\Jordon\Desktop\Kik\”MV true name” - Amelia Stugo Feb
            2004\Kik
            File Name: Screenshot_20190703-214958.png
            The above file is a screenshot of a Kik conversation with “amelia [do NOT
            pm unless buying].
            outgoing - doggy style hands spreading cheeks
            outgoing - And what’s your snap btw
            amelia - astugo5
            amelia - and yes, is it okay if i do one hand? i need one to hold my phone
            haha.
            outgoing - Okay
            amelia - [“Camera” photograph sent of a female spreading their buttocks
            with one hand, and displaying their genitals.]
            outgoing - Can I get full body

2
    “Camera” is denoted under a photograph on Kik when a live/new picture or video is captured.


                                                          6
      Case 2:21-mj-30030-DUTY ECF No. 1, PageID.8 Filed 01/15/21 Page 8 of 8




         Path: \Users\Jordon\Desktop\Kik\”MV true name” - Amelia Stugo Feb
         2004\FacebookPhotos
         File Name: Screenshot_20190905-155546.png
         The above file is a screenshot of MV’s true identity Facebook profile
         displaying her true name and photograph.

12.     Images of MV were observed in the review of the electronics, to include,

        images that meet the federal definition of child pornography.

                               III.   CONCLUSION

13.     Your Affiant believes that probable cause exits that Jordon Switzer (DOB

        02/XX/1991) violated 18 U.S.C. § 2252A(a)(2) (Receipt of Child

        Pornography), 18 U.S.C. § 2251(a) and (e) (Production and Attempted

        Production of Child Pornography), and 18 U.S.C. § 2422(b) (Online

        Enticement).

                                              Respectfully submitted,


                                              ____________________________
                                              Amy M. Hirina, Special Agent
                                              Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________
Hon. Elizabeth A. Stafford
United States Magistrate Judge

Date:    January 15, 2021




                                          7
